DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 8, 2018 is being considered by the examiner.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing a sensor for detecting a displacement in a contactless manner comprising, wherein first regions including at least one electrically conductive measurement track and second regions including at least one electrically conductive correction track alternate periodically along the measurement path, wherein at least one detection coil of the at least two detection coils is configured as a correction coil, wherein a measurement signal of the correction coil is evaluated by the evaluation and control unit in order to correct the displacement detection, wherein action of each of the at least two detection coils as measurement coils or as correction coils varies along the measurement path, and wherein the evaluation and control unit assigns a detection coil of the at least two detection coils the measurement coil action if the corresponding detection coil is positioned over a first region or the correction coil action if the corresponding detection coil is positioned over a second region.

Regarding dependent claim 16, allowability is based in part with the prior art of record not showing or teaching a method for determining a relative position of an eddy-current sensor of a sensor assembly in relation to a target of the sensor assembly for contactless displacement measurement, the method comprising, amongst other features, measuring and evaluating via an evaluation and control unit at least one measuring signal of a detection coil of the at least two detection coils configured to act as a correction coil to determine a spatial position of the measurement value sensor relative to the measurement value encoder, measuring and correcting via the evaluation and control unit at least one measuring signal from a detection coil of the at least two detection coils configured to act as a measuring coil based on the spatial position of the measurement value sensor relative to the measurement value encoder; and the determining a relative position of the eddy current sensor in relation to the target from the measured and corrected at least one measuring signal of the detection coil acting as a measuring coil, wherein the first regions include at least one electrically conductive measurement track and the second regions include at least one electrically conductive correction track, wherein the first regions and the second regions alternate periodically along the measurement path, and wherein action of each of the at least two detection coils as measurement coils or as correction coils varies along the measurement path.
Regarding dependent claim 17, allowability is based on its dependency from independent claim 16.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2014/0117980 to Ely discloses position sensors arranged to inductively sense the position of a target relative to the number of sensor coils.  However, Ely fails to teach or suggest the evaluation process discloses in independent claims 1 and 16.
US 2018/0245906 to Hoenicka et al. discloses a device for the contactless distance and/or position determination of a measurement object, with an electrically conductive measurement object and with a sensor operating according to the inductive, capacitive or the eddy current principle, wherein the sensor comprises a measurement device. However, Hoenicka fails to teach or suggest the evaluation process disclosed in independent claims 1 and 16.
US 2006/0290346 to Habenschaden et al. discloses an inductive sensor for detecting the position of a vehicle seat or for a gate shifting unit of an automatic transmission. However, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS X RODRIGUEZ whose telephone number is (571)431-0716.  The examiner can normally be reached on M-Th 8h20-16h50; F 8h20-16h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS X RODRIGUEZ/  Primary Examiner, Art Unit 2858